Private and confidential



[rollsroycelogo.jpg]
Rolls-Royce plc
PO Box 31,Derby DE24 8BJ,England
Telephone: +44 (0) 1332 242424
Fax: +44 (0) 01332 249936
www.rolls-royce.com







Hawaiian Airlines, Inc.
3375 Koapaka Street
Suite G350
Honolulu, Hawaii 96819
USA




December 20, 2013


Dear Sirs,


AMENDMENT NUMBER FIVE ("AMENDMENT 5") TO THE GENERAL TERMS AGREEMENT REFERENCE
DEG 5327 BETWEEN ROLLS-ROYCE PLC, ROLLS-ROYCE TOTAL CARE SERVICES LIMITED
("ROLLS-ROYCE") AND HAWAIIAN AIRLINES, INC. ("HAWAIIAN"), DATED OCTOBER 27, 2008
AS AMENDED (THE "AGREEMENT")




BACKGROUND:


(A)     The Parties entered into the Agreement.


(B)
The Parties wish to amend certain terms of the Agreement that relate to
escalation, payment terms and the charges adjustment matrix terms; such amended
terms shall apply from the date of this Amendment 5.



(C)     This Amendment 5 sets out the provisions agreed by the Parties in
relation to the above.




AGREED TERMS:


1.    INTERPRETATION


In this Amendment 5 capitalised terms that are not otherwise defined have the
same meaning as given to them in the Agreement.


    
2.    REPRESENTATIONS AND WARRANTIES


2.1    General


Each Party makes the following representations and warranties to the other:


(a)
it is a corporation duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and, if relevant under such laws, in good
standing;




Page 1 of 5


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 5 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential



(b)
it has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, this Amendment
5 and the transactions contemplated by it;

(c)
the entry into and performance by it of, and the transactions contemplated by,
this Amendment 5 do not and will not conflict with:



(i) any law applicable to it;


(ii) its constitutional documents; or


(iii) any agreement or instrument binding upon it or any of its assets;


(d)
the obligations expressed to be assumed by it in this Amendment 5 are legal,
valid and binding obligations enforceable in accordance with their terms (except
as enforceability may be limited by bankruptcy, insolvency, reorganisation or
other laws of general application affecting the enforcement of creditors’
rights);



(e)
its payment obligations under this Amendment 5 rank at least equally with all
its other present and future unsecured and unsubordinated payment obligations
except for obligations preferred on a mandatory basis by Law applying to
companies generally.



2.2    Survival


Each of the representations and warranties survive the execution of this
Amendment 5.




3.    AMENDMENTS TO THE AGREEMENT


3.1
The escalation formula detailed in Exhibit E-1 Schedule 2 – Engine Base Price
Escalation Formula of the Agreement is deleted in its entirety and replaced with
the formula detailed in Appendix A to this Amendment 5.



3.2
The payment terms detailed in Exhibit G – TotalCare Provision, Clause 3 of the
Agreement are amended as follows:



[**]


3.3
The [**] detailed in [**] of the Agreement is deleted in its entirety and
replaced with the [**] detailed in Appendix B to this Amendment 5.





4.     ASSIGNMENT


The terms and conditions of this Amendment 5 are personal to Hawaiian and may
not, under any circumstances, be assigned, novated or otherwise transferred to
any third party, except as provided in the third paragraph of Clause 14.4 of the
Agreement. Any purported assignment, novation or other transfer of the terms and
conditions of this Amendment 5 shall be void.




5.     GENERAL


All rights, obligations and liabilities under this Amendment 5 shall be subject
to and in accordance with the provisions of the Agreement and, except as
specifically amended herein, the provisions of the Agreement shall remain in
full force and effect and this Amendment 5 is made without prejudice to either

Page 2 of 5


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 5 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential



of the Parties' existing rights (unless expressly stated in this Amendment 5)
set forth or arising under the Agreement. In the event of any conflict between
the terms of this Amendment 5 and the Agreement, the terms of this Amendment 5
shall prevail.


For the avoidance of doubt, any default by Hawaiian under this Amendment 5 shall
be considered a default under the Agreement.




6.     CONFIDENTIALITY


The provisions of this Amendment 5 are confidential in accordance with Clause 10
of the Agreement, and shall not (except as provided in Clauses 10.7 and 14.12 of
the Agreement) be disclosed to any third party without the prior written consent
of the other party.




7.     INTEGRATION


This Amendment 5 constitutes a "writing" within the meaning of Clause 14.5 of
the Agreement, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written negotiations, agreements and understandings of the parties
with respect to the subject matter hereof.




8.     INCORPORATION BY REFERENCE


The terms and provisions of Clauses 14.3, 14.5, 14.6, 14.7, 14.8, 14.9 and 14.13
of the Agreement are hereby incorporated by reference, as though fully set forth
herein.






Signed for and on behalf of:                Signed for and on behalf of:
HAWAIIAN AIRLINES, INC.
ROLLS-ROYCE PLC





By:     /s/ Scott Topping            By:    /s/ Carl Brazier            


Printed     Scott Topping                    Printed     Carl
Brazier            


Title:    EVP, CFO and Treasurer            Title:    Commercial Manager        






Signed for and on behalf of:                Signed for and on behalf of:
HAWAIIAN AIRLINES, INC.
ROLLS-ROYCE TOTALCARE SERVICES LIMITED





By:                             By:    /s/ J. Shannahan        


Printed                             Printed     J. Shannahan            


Title:                            Title:    Director                

Page 3 of 5


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 5 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential



Appendix A to Amendment 5

EXHIBIT E-1    
SCHEDULE 2 – ENGINE BASE PRICE ESCALATION FORMULA


[**]



Page 4 of 5


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 5 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    

--------------------------------------------------------------------------------

Private and confidential



Appendix B to Amendment 5


[**]

Page 5 of 5


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England                      Amdt 5 to
DEG5327


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential
    